Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                           Exhibit Page 1 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                           Exhibit Page 2 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                           Exhibit Page 3 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                           Exhibit Page 4 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                           Exhibit Page 5 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                           Exhibit Page 6 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                           Exhibit Page 7 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                           Exhibit Page 8 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                           Exhibit Page 9 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 10 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 11 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 12 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 13 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 14 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 15 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 16 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 17 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 18 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 19 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 20 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 21 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 22 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 23 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 24 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 25 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 26 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 27 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 28 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 29 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 30 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 31 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 32 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 33 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 34 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 35 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 36 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 37 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 38 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 39 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 40 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 41 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 42 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 43 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 44 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 45 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 46 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 47 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 48 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 49 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 50 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 51 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 52 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 53 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 54 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 55 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 56 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 57 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 58 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 59 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 60 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 61 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 62 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 63 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 64 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 65 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 66 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 67 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 68 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 69 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 70 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 71 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 72 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 73 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 74 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 75 of 76
Case 20-10377-SLM   Doc 8-2 Filed 02/05/20 Entered 02/05/20 13:18:39   Desc
                          Exhibit Page 76 of 76
